Citation Nr: 1439091	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to separate compensable ratings for each ear for tinnitus.

2.  Entitlement to an increased rating for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss (evaluated as 20 percent disabling from January 12, 2004, 10 percent disabling from July 1, 2006, and 30 percent disabling from January 4, 2010), to include whether the propriety of the reduction from 20 to 10 percent was proper.  

3.  Entitlement to an effective date earlier than January 4, 2010 for the grant of an increased rating of 30 percent for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss.   

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right ear hearing loss. 

5.  Entitlement to a separate rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1962 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  March 2004 and April 2010 rating decisions, and a June 2005 decision letter by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a statement received in September 2005, the Veteran requested a personal hearing.  A hearing was scheduled, but a March 2006 report of contact shows that the Veteran was not able to attend.  No request to reschedule was made.  Subsequent correspondences make clear of the Veteran's desire not to have a hearing.  

In an April 2010 rating decision, the RO granted an increased rating of 30 percent, effective January 4, 2010 for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran filed a new increased rating claim for tinnitus that was received in January 2010, which the RO denied in April 2010.  The Veteran submitted a notice of disagreement dated in May 2010.  A statement of the case was subsequently issued in September 2011, but the Veteran did not perfect appeal. 

Additionally, in May 2010, the RO denied special monthly compensation (SMC), and the Veteran timely initiated appeal by notice of disagreement received in July 2010.  The RO issued a September 2011 SOC, but neither the Veteran nor his representative timely perfected appeal for this issue.  By VA From 9 received in October 2011, the Veteran specified the issues he was appealing, which did not include SMC.  The Veteran's representative submitted a statement dated in June 2014, which is more than 60 days following the issuance of the SOC.  The Board liberally construes the untimely appeal as a new claim for SMC, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).    

Moreover, in statements received in April 2008 and October 2008 the Veteran questioned whether grouping mastoidectomy and tympanoplasty with his left ear hearing loss was appropriate (which the Board also construes as a claim for a separate compensable evaluation for left ear hearing loss).  Additionally, the issue of entitlement to earlier effective dates for the grant of right ear hearing loss under 38 U.S.C.A. § 1160, and for the grant of service connection for residuals of mastoidectomy and tympanoplasty of the left ear has been raised by the record (specifically, in statements received June 2010), but also have not been adjudicated by the AOJ.  The aforementioned issues are referred to the AOJ for appropriate action.  
   
The issue of an increased rating for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss (to include whether the propriety of the reduction from 20 to 10 percent was proper) and the issue of an earlier effective date for the grant of an increased rating for that issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In June 2007, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of separate compensable ratings for tinnitus is requested.

2.  The claim to reopen the issue of service connection for a right ear hearing loss was denied by a June 2007 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

3.  Evidence received since the June 2007 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's the claim of service connection for a right ear hearing loss.

4.  Symptoms of the Veteran's right ear hearing loss were already taken into consideration when assigning the rating for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of separate compensable ratings for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria to reopen the claim of service connection for a right ear hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to a separate rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.85, 4.86 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, the information and evidence VA will obtain, and the information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided notice in April 2007 and January 2010 prior to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Kent v. Nicholson, 20 Vet. App. 1 (2006) advising him of the applicable laws and regulations, and information and evidence necessary to reopen his claim of service connection for a right ear hearing loss.

The Board acknowledges that the April 2007 notice incorrectly cited to the March 2004 decision as the most current unappealed rating decision.  However, the Veteran has not been prejudiced as a result as the January 2010 notice correctly informed him of the June 2007 decision.  The Board also believes it significant that the Veteran has been represented by a national service organization which is well-versed in laws and regulations pertaining to Veteran's claim.  The Board believes the Veteran, through the DAV, can be viewed as having actual knowledge of the substance of the information needed to reopen the claim.  It is assumed that the representative, as the Veteran's agent, included such information when providing guidance regarding his claim.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained VA and private treatment records, assisted the Veteran in obtaining evidence, reviewed his VBMS and Virtual VA file, and afforded the Veteran VA examinations.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims and electronic files; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

    
Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

By letter dated in June 2005, the RO denied the Veteran's claim for separate compensable ratings for tinnitus.  The Veteran's notice of disagreement was received in July 2005.  A statement of the case was issued in April 2006.  In May 2006, the Veteran perfected appeal.  However, by statement received in June 2007, the Veteran declared, "I withdraw my current appeal for ... tinnitus."  Since the appellant has withdrawn the claim for separate compensable ratings for tinnitus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the tinnitus claim is dismissed. 

Right Ear Hearing Loss

By way of background, the RO denied the service connection claim in March 2004.  Shortly thereafter, the Veteran submitted notice of disagreement "with your rating decision dated 17 Mar 2004".  The Veteran later specified, "I have submitted a notice of disagreement on the following issue(s): residuals of mastoidectomy and tympanoplasty of the left ear with left ear hearing loss and tinnitus."  It does not appear that the Veteran wanted to initiate appeal at the time for right ear hearing loss.  38 C.F.R. § 20.201.  Thus, the March 2004 rating decision became final.    

In March 2007, the Veteran filed a claim to reopen.  In June 2007, the RO denied the claim.  The Veteran did not file a notice of disagreement.    

In January 2010, the Veteran filed another claim to reopen.  By rating decision in April 2010, the RO granted right ear hearing loss pursuant to 38 U.S.C.A. § 1160.  It was noted that although service connection had been established for his left ear only, the right ear is considered as if it were service connected under 38 C.F.R. § 3.383 (special consideration for paired organs and extremities).  In June 2010, the Veteran's notice of disagreement was received.  In July 2010, the Veteran questioned "the assignment of right ear hearing loss under USC 1160....  I feel I should have been granted right ear hearing loss...under the appropriate code for bilateral sensorineural hearing loss . . . ."  A September 2011 SOC was issued, and the Veteran's substantive appeal was received in October 2011.  In February 2013, the Veteran's representative provided a statement for entitlement to compensation under 38 U.S.C.A. § 1160 for right ear hearing loss.  

However, in April 2013, an SOC was issued specifically for "service connection for right ear hearing loss."  In April 2013, the Veteran's representative submitted a statement that may be construed as a substantive appeal for that issue.  Nevertheless, an April 2013 deferred rating contains the following handwritten notation: "We can't accept this, s/c for right ear hearing loss hasn't been put @ issue since 6-19-07-there is no NOD pending.  SOC dated 4-4-13 was incorrect to put this at issue."

Given the procedural history above, the Board believes that the Veteran's representative perfected appeal for service connection for a right ear hearing loss. As such, the Board will proceed by adjudicating the two issues separately.


I.  New and Material 

The request to reopen the claim for a right ear hearing loss involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as other organic diseases of the nervous system (sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2007 rating decision consisted of  service, VA and private treatment records, and VA examinations.  The RO denied reopening the claim since examination findings did not "establish any relationship between your hearing loss in the right ear and either your military service or your service connected left ear mastoidectomy and tympanoplasty."  

Evidence received since the June 2007 rating decision includes a November 2008 VA examination in which the Veteran complained that his hearing was worsening. It was noted that military noise exposure consisted of jet engines for three years with no protection.  He had worn a hearing aid for over 20 years.  There was moderate to severe mixed hearing loss in the right ear.  Also included was a January 2010 VA audiological examination that noted the Veteran's reports of unprotected military noise exposure to aircraft, lawn mowers and vehicles.  The Veteran reported not paying much attention to his right ear too much in service but was first fitted with a hearing aid in the 1990s.  Also of record was a February 2010 VA ear disease examination, which noted some hearing loss in the 1990s and use of a hearing aid since.  The Veteran's right ear hearing has deteriorated over time.  The examiner diagnosed bilateral profound mixed hearing loss.  None of the aforementioned VA examination reports provided a nexus opinion regarding his right ear hearing loss.

Additional evidence also included VA treatment records that show that in May 2009, otoscopy reflected scarring on tympanic membrane and decrease in bone conduction thresholds at certain frequencies.  The Veteran was also seen that month for hearing aid problems.

While the evidence is new, the evidence still does not show that a right ear hearing loss is related to military service or on a secondary basis to his service connected left ear mastoidectomy and tympanoplasty.  Thus, the evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a right ear hearing loss.  As such, the evidence is not new and material. 

For these reasons, the Board concludes that the Veteran has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.

II.  Separate Compensable Rating

The Veteran has also asserted a separate compensable rating for his right ear hearing loss.  As noted above, when assigning the rating for the residuals of mastoidectomy and tympanoplasty of the left ear with hearing loss, the RO considered the right ear hearing loss pursuant to 38 U.S.C.A. § 1160 which provides that the hearing loss of that ear is considered as if it were service connected.

Residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss have been rated under the provisions of Diagnostic Codes 6200-6100, for mastoiditis and hearing loss, respectively.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Under Diagnostic Code 6100, in particular, a Roman numeral is assigned for hearing impairment based on a combination of percent of speech discrimination and puretone threshold average.  38 C.F.R. § 4.85(b).  In turn, a determination of percentage evaluation is derived by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).  Thus, the criterion for evaluating hearing loss relies on hearing acuity for both ears.       

To assign a separate rating for right ear hearing loss and have a separate rating for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss would constitute pyramiding as they are subject to the same diagnostic code (6100).  The evaluation of the same manifestations under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  Thus, entitlement to a separate rating for right ear hearing loss would not be permissible in this case, and is therefore not warranted.  Based on the foregoing, the appeal is denied. 


ORDER

Entitlement to separate compensable ratings for tinnitus, currently evaluated as 10 percent disabling, is dismissed.

The claim to reopen the issue of service connection for a right ear hearing loss is denied.

Entitlement to a separate rating for right ear hearing loss is denied.


REMAND

Regarding the remaining claims, the most current VA examinations of record are dated in January and February 2010.  In a June 2014 statement, the Veteran's representative noted that the examination is old and that the Veteran "asserts that he suffers from complete deafness."  Given the Veteran's assertions that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

In light of the remand reasons above, updated and outstanding treatment records should be obtained.

As the issue of an effective date earlier than January 4, 2010 for the grant of an increased rating of 30 percent for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss is inextricably intertwined with the increased rating on appeal, the RO should reconsider this issue after development and reconsideration of the latter issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss.  After securing the necessary release, obtain these records and updated VA treatment records.  

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of the residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent audiological findings should be reported to allow for application of the appropriate rating criteria. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of entitlement to an increased rating for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss (to include whether the propriety of the reduction from 20 to 10 percent was proper); and entitlement to an effective date earlier than January 4, 2010 for the grant of an increased rating of 30 percent for residuals of mastoidectomy and tympanoplasty of the left ear with bilateral hearing loss.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


